United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-1316
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                    Patrick Doyle

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                  for the Western District of Arkansas - Harrison
                                  ____________

                          Submitted: September 18, 2012
                             Filed: October 12, 2012
                                 [Unpublished]
                                 ____________

Before GRUENDER, ARNOLD, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

      Patrick Doyle was indicted for violating the Sex Offenders Registration and
Notification Act (“SORNA”). Doyle filed a motion to dismiss the indictment on the
basis of three constitutional challenges. In the face of binding Eighth Circuit
precedent on all three points, the district court denied the motion. Because of the
Supreme Court’s recent decision in Reynolds v. United States, 565 U.S. ---, 132 S. Ct.
975, 978 (2012), we affirm in part and reverse in part.

       As a result of a 2003 conviction for sexual misconduct involving a child, Doyle
was required to register as a sex offender in the state of Missouri. In 2010 and 2011,
Doyle signed Missouri state forms acknowledging he would meet the registration
obligations imposed by both the state of Missouri and 18 U.S.C. § 2250, the provision
of the SORNA criminalizing failures to register. After moving to Arkansas in 2011,
Doyle failed to register as a sex offender. Doyle was indicted for violating the
SORNA’s registration requirement, but he sought to have the indictment dismissed
on one of three constitutional grounds: first, Congress had improperly delegated
authority to the Attorney General to determine how the SORNA would apply to sex
offenders who, like him, had been convicted pre-SORNA; second, the SORNA
violates the Commerce Clause; third, SORNA registration was legally impossible in
Arkansas because it had not yet been implemented at the time of Doyle’s arrest, and
thus requiring Doyle to register under the SORNA violated his due process rights.
The district court denied the motion, and Doyle entered a conditional guilty plea
reserving the right to appeal the denial of his motion to dismiss.

       Reynolds has given Doyle’s first constitutional challenge new life. As others
had done before him, Doyle argued that the SORNA violates the “non-delegation
doctrine,” which prohibits Congress from delegating legislative power in the absence
of an intelligible principle. See Mistretta v. United States, 488 U.S. 361, 371-72
(1989). This court in United States v. May had ruled that those in Doyle’s position
lacked standing to bring such a challenge. 535 F.3d 912, 920-21 (8th Cir. 2008). A
provision in the SORNA grants the Attorney General “the authority to specify the
applicability” of the act to sex offenders convicted before July 27, 2006 (the date of
enactment) “and for other categories of sex offenders who are unable to comply” with
the initial registration requirement in subsection (b). 42 U.S.C. § 16913(d) (2006).
On February 28, 2007, the Attorney General issued an interim rule applying the

                                         -2-
SORNA’s registration requirements to all sex offenders, including those convicted
prior to its enactment. May interpreted the Attorney General’s rulemaking authority
as extending only to those offenders with pre-enactment convictions who could not
register as sex offenders prior to the SORNA’s enactment. The Supreme Court in
Reynolds held that the rulemaking power of the Attorney General extended to all pre-
enactment offenders, and because the SORNA’s registration requirements did not
apply to these individuals before the Attorney General promulgated his 2007 rule,
they did have standing to challenge the action. A remand is appropriate so that the
district court can consider the merits of Doyle’s improper delegation claim. See
United States v. Fernandez, 671 F.3d 697, 698 (8th Cir. 2012) (per curiam), cert.
denied, 566 U.S. ---, 132 S. Ct. 2731 (2012) .

       We affirm the district court’s denial of Doyle’s Commerce Clause and due
process challenges because both are foreclosed by circuit precedent that remains
undisturbed by Reynolds. A conviction under the SORNA requires proof that the
defendant traveled in interstate commerce and thereafter failed to register as a sex
offender. 18 U.S.C. § 2250(a)(2)(B). The Supreme Court has upheld Congress’s
power under the Commerce Clause to regulate “the use of the channels of interstate
commerce” and “persons or things in interstate commerce.” United States v. Lopez,
514 U.S. 549, 558-59 (1995). As we have held, the SORNA is a valid exercise of
Commerce Clause power under either of these formulations. See United States v.
Howell, 552 F.3d 709, 717 (8th Cir. 2009); May, 535 F.3d at 921-22. Similarly, the
Eighth Circuit has also previously rejected Doyle’s due process argument, holding that
notice to a sex offender of his duty under the SORNA to meet pre-existing state
registration requirements is sufficient to comport with the requirements of the Due
Process Clause, even if the state has not yet incorporated the SORNA’s requirements.
United States v. Baccam, 562 F.3d 1197, 1199 (8th Cir. 2009); May, 535 F.3d at 921.

      Accordingly, we affirm in part, reverse in part, and remand for further
proceedings consistent with this opinion.
                      ______________________________


                                         -3-